                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JAIR RODRIGUEZ, RAMON GONZALEZ,
and ALFREDO VELASCO NAVARRO,

                  Plaintiffs,

      v.                                          Case No. 18-cv-1246-pp

FOCUS CONSTRUCTION & CONTRACTING, LLC,
LEONA BROWN, and MATTHEW BROWN

                  Defendants.


  ORDER STAYING PROCEEDINGS BASED ON NOTICE OF BANKRUPTCY
             AND ADMINISTRATIVELY CLOSING CASE


      On August 13, 2018, the plaintiffs filed this complaint against the

defendants, Focus Construction & Contracting, LLC and Leona and Matthew

Brown, alleging violations of the Fair Labor Standards Act (FLSA), 29 U.S.C.

§201, et seq., and the wage and hour laws of Wisconsin. Dkt. No. 1. On

September 6, 2018, defendants Matthew and Leona Brown filed an answer and

affirmative defenses. Dkt. No. 5. The court had set a Rule 16 scheduling

conference for December 12, 2018. Dkt. No. 7.

      On December 11, 2018, however, a bankruptcy lawyer for defendants

Methuselah (also known as Matt) and Leona Brown filed a letter notice of

Chapter 7 bankruptcy. Dkt. No. 9. The letter informed the court that on

December 6, 2018, the defendants had filed a petition for relief with the U.S.

Bankruptcy Court for the Eastern District of Wisconsin, Bankruptcy Case No.


                                       1
18-31267. Id. The lawyer attached the Form 309A, Notice of Chapter 7

Bankruptcy Case to her letter. Id. at 2.

       Under §362(a) of the Bankruptcy Code, the filing of a petition operates as

a “stay” of, among other things, “the commencement or continuation . . . of a

judicial, administrative, or other action or proceeding against the debtor that

was or could have been commenced before the commencement of the case

under this title . . . .” The defendant’s Chapter 7 petition operates as a stay on

this litigation.

       The court ORDERS that this case is STAYED until the parties notify the

court that the Chapter 7 bankruptcy proceeding has concluded. The court

ORDERS that the clerk’s office shall ADMINISTRATIVELY CLOSE this case

until that time. The court ORDERS that once the Chapter 7 has concluded, the

parties may file a motion to reopen the district court case, and the court will

grant that motion once it confirms that the bankruptcy proceeding has

concluded. The date that the plaintiff filed the complaint will be the operative

date for any limitations purposes and will not be affected by this administrative

closing.

       Dated in Milwaukee, Wisconsin this 3rd day of January, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                           2
